501 F.2d 396
74-2 USTC  P 9534
Anthony B. CATALDO and Ada W. Cataldo, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 1105, Docket 73-2602.
United States Court of Appeals, Second Circuit.
Argued May 30, 1974.Decided June 25, 1974.

Anthony B. Cataldo, for plaintiffs-appellants and pro se.
T. Gorman Reilly, Asst. U.S. Atty., New York City (Paul J. Curran, U.S. Atty., for the S.D.N.Y., New York City, and David P. Land, Asst. U.S. Atty., of counsel), for defendant-appellee.
Before MOORE, FRIENDLY and FEINBERG, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the United States District Court for the southern District of New York, denying appellants' claim for an income tax refund for the year 1963.  Appellants have broadly attacked the decision of the District Court and the fairness of the proceedings before it.  We have carefully considered the record and the transcripts of that trial and the briefs submitted to us by the parties and have concluded that appellants were afforded a fair trial and that the District Court did not err in finding for the Government.  We therefore affirm.


2
In the course of the proceedings in the District Court, appellant Anthony B. Cataldo was summoned to show cause why he should not be held in contempt.1  A judgment so holding was filed on May 18, 1973.  Although appellants proffer various arguments attacking the validity of this latter judgment, no appeal has been taken from it and we therefore lack jurisdiction to undertake its review.


3
Judgment affirmed.



1
 Although Cataldo was summoned to show cause why he should not be held for civil contempt, both appellants and appellee now treat the contempt judgment as if it were criminal in nature and, indeed, it would seem likely in light of the circumstances surrounding it that it was the judge's intent that it should be so construed